Citation Nr: 0700526	
Decision Date: 01/09/07    Archive Date: 01/17/07

DOCKET NO.  05-04 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey




THE ISSUE

Entitlement to an initial rating higher than 20 percent for 
residuals of a right foot injury with a cheilectomy of the 
great toe.




ATTORNEY FOR THE BOARD

Lauren Aileen Morris, Legal Intern







INTRODUCTION

The veteran, who is the appellant, last served on active duty 
from July 2002 to May 2003.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in February 2004, assigning an 
initial compensable rating for residuals of a right foot 
injury, following the initial grant of service connection, of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey.


FINDING OF FACT

Considering functional loss due to pain and painful movement, 
residuals of the right foot injury are not manifested by 
severe impairment of the foot. 


CONCLUSION OF LAW

The criteria for an initial rating higher than 20 percent for 
residuals of a right foot injury have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5284 (2006).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.



Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated 
in October 2003, on the underlying claim of service 
connection.  In the notice, the veteran was informed of the 
type of evidence needed to substantiate the claim and that VA 
would obtain service records, VA records, and records of 
other Federal agencies, and that he could submit other 
records not in the custody of a Federal agency, such as 
private medical records, or with his authorization VA would 
obtain any such records on his behalf.  He was also asked to 
submit evidence, which would include that in his possession, 
in support of his claim.  The notice included the provision 
for the effective date, that is, the date of receipt of the 
claim. 

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of  VA and the 
claimant to obtain evidence), of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 


18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim, except for the degree of disability).

Since the claim for increase followed the initial grant of 
service connection for which there was proper VCAA notice, 
the statutory VCAA notice has served its purpose and the 
application of the VCAA is no longer required because the 
claim has already been substantiated, and other statutory and 
regulatory provisions were 
applied to ensure that the veteran received the proper notice 
as to the rating for the disability in the statement of the 
case as required by 38 U.S.C.A. § 7105(d). Dingess at 19 Vet. 
App. 490-92.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has assisted the veteran in 
obtaining the evidence necessary to substantiate his claim, 
including obtaining medical records identified by the 
veteran.  The veteran has also been afforded VA examinations.  
As the veteran has not identified any additional evidence 
pertinent to the claim, not already of record, and as there 
are no additional records to obtain, the Board concludes that 
the duty-to-assist provisions of the VCAA have been complied 
with.


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria and Procedural History

A rating for a service-connected disability is determined by 
comparing current symptoms with criteria set forth in VA's 
Schedule for Rating Disabilities - which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  



Where there is a question as to which of two ratings shall be 
applied, the higher evaluation will be assigned if the 
disability more closely approximates the criteria required 
for that evaluation.  Otherwise, the lower evaluation will be 
assigned.  38 C.F.R. § 4.7.  

As the veteran is appealing the initial disability rating, 
following the award of service connection, consideration is 
given to the possibility of staged ratings, that is, separate 
ratings for separate periods of time based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In a rating decision in February 2004, the RO granted service 
connection for right foot arthritis with a cheilectomy repair 
of the great toe and assigned a 10 percent rating pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5283 (metatarsal bone).  
In a rating decision in February 2006, following the 
termination of a temporary total rating based on 
convalescence, the RO assigned a 20 percent under Diagnostic 
Code 5284 (foot injury), effective from the date of the grant 
of service connection. 

The criteria for the next higher rating, 30 percent, under 
Diagnostic Code 5283 are severe malunion or nonunion of a 
metatarsal bone.  The criterion for the next higher rating, 
30 percent, under Diagnostic Code 5284 is a severe foot 
injury. 

Factual Background 

The service medical records disclose that in April 2003 the 
veteran was evaluated for right great toe pain, and the 
assessment was first metatarsophalengeal joint arthritis.  In 
August 2003, the veteran underwent a right cheilectomy, that 
is, a removal of irregular bone edges of the joint cavity.

On initial VA examination in November 2003, the veteran 
complained of foot pain and discomfort.  There was limitation 
of the first metatarsophalangeal joint with discomfort and 
crepitus.  The dorsiflexion of the foot was to 0 degrees and 
plantar flexion was to 20 degrees.  The rest of the joints of 
the foot had normal range of 


motion.  There was slight antalgia of the right foot with a 
compensated stride.  X rays revealed narrowing of the first 
metatarsophalangeal joint and some deformity of the 
metatarsal head. 

On VA examination in March 2005, the veteran complained of 
pain, stiffness, swelling, and discomfort in the right great 
toe joint, as well as fatigue and a lack of endurance due to 
pain on standing, walking, or running.  The veteran described 
flare ups of increased pain with an increase in activity, 
which decreased with a rest or lesser activity.  On physical 
examination, the first metatarsophalangeal joint was 
edematous and swollen.  Range of motion was painful and 
severely limited, resulting in significant functional loss.  
There was no hammertoe, claw foot, or other deformity.  The 
other joints of the foot had normal range of motion.  The 
propulsive phase of the veteran's gait was limited due to 
pain and guarding at the first metatarsophalangeal joint.  
There was no evidence of callosities or unusual shoe wear.  
X-rays revealed severe degenerative joint disease of the 
first metatarsophalangeal joint and joint space narrowing 
with the base of the proximal phalanx abutting the head of 
the first metatarsal.  

Analysis

Without X-ray evidence of severe malunion or nonunion of the 
metatarsal bone, the findings of severe degenerative joint 
disease of the first metatarsophalangeal joint and joint 
space narrowing by X-ray do not more nearly approximate or 
equate to the criteria for the next higher rating, 30 
percent, under Diagnostic Code 5283. 

While there is evidence of significant functional loss of the 
great toe, the findings for the rest of the joints of the 
foot are normal.  With only great toe involvement shown, the 
findings associated with the great toe do not more nearly 
approximate or equate to a severe foot injury, the criteria 
for the next higher rating, 30 percent, under Diagnostic Code 
5284. 



As for the findings of flare ups, functional loss due to 
pain, painful motion, fatigue, and a lack of endurance under 
38 C.F.R. §§ 4.40, 4.45 and 4.59, these factors do not 
elevate the level of impairment to either the equivalent of 
severe malunion or nonunion of a metatarsal bone under 
Diagnostic Code 5283 or a severe foot injury, when only the 
great toe is involved, under Diagnostic Code 5284. 

For these reasons, the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt standard of proof 
does not apply.  38 U.S.C.A. § 5107(b).


ORDER

An initial rating higher than 20 percent for residuals of a 
right foot injury is denied.




____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


